     Case 3:16-cv-01854-PGS-DEA Document 74 Filed 08/03/20 Page 1 of 2 PageID: 1015




                                                State of New Jersey
PHILIP D. MURPHY                             OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                               DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                     DIVISION OF LAW
SHEILA Y. OLIVER                                        25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                             PO Box 112                                                 Director
                                                    TRENTON, NJ 08625-0112


                                                     August 3, 2020

       VIA ECF
       The Honorable Peter G. Sheridan, U.S.D.J.
       Clarkson S. Fisher Building
             & U.S. Courthouse
       402 East State Street
       Trenton, NJ 08608

                  Re: Arsenault, et al. v. Way
                    Civil Action No.: 16-1854-PGS-DEA

       Dear Judge Sheridan:

              This office represents Defendant, Tahesha Way, in the above referenced matter.
       Please let this letter serve as Defendant’s response to Plaintiffs’ submissions on July 23,
       2020, and an update to the Court on whether Defendant wishes to take any additional
       depositions.

              Defendant has reviewed the declaration of Alexander Arsenault dated July 20,
       2020 and the other documents submitted by Plaintiffs on July 23, 2020. Defendant has
       no objection to the admission of exemplar Pennsylvania nomination papers submitted
       by Plaintiffs. Additionally, based on Plaintiff Arsenault’s sworn deposition testimony
       given on August 7, 2019, Defendant will stipulate to all the facts set forth in Plaintiff
       Arsenault’s declaration except the statements in paragraphs 20, 21, 22, 24, 25, 26, and
       29. Defendant believes that the statements included in paragraphs 20, 21, 22, 24, 25,
       and 26 are legal conclusions that Arsenault is not qualified to make. Additionally,
       Defendant asserts that the statement contained in paragraph 29 is contradicted by the
       record and N.J. Stat. Ann. § 19:23-11. See Frey Decl. submitted in support of
       Defendant’s motion for summary judgment dated October 4, 2019, Exhibit A,
       Deposition of Donna Barber, at 46:12-19 (“Q. So based on your understanding, and


                             HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3121• FAX: (609) 777-3607
                                             Email: rachel.frey@law.njoag.gov
                        New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 3:16-cv-01854-PGS-DEA Document 74 Filed 08/03/20 Page 2 of 2 PageID: 1016
                                                                        August 3, 2020
                                                                                Page 2

 I’m not asking for a legal opinion, just your understanding, if a person from
 Pennsylvania is asking people to sign the petition in the presence of a registered New
 Jersey voter who witnesses the signatures being signed, that New Jersey voter can
 execute the affidavit? A. Yes”).

       Defendant does not wish to take any further discovery at this time.


       Thank you for your time and consideration.

                                  Respectfully submitted,

                                  GURBIR S. GREWAL
                                  ATTORNEY GENERAL OF NEW JERSEY



                                  By: /s/Stuart M. Feinblatt___
                                        Stuart M. Feinblatt
                                        Assistant Attorney General


                                  By:__ s/Rachel Simone Frey___
                                        Rachel Simone Frey
                                        Deputy Attorney General


 CC: Paul Rossi, Esq (via ECF)
     Lawrence Otter, Esq. (via ECF)
